


115 HRES 1003 IH: Prohibiting Members of the House of Representatives from soliciting campaign funds on any day on which the House is in session.
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1003
IN THE HOUSE OF REPRESENTATIVES

July 18, 2018
Mr. Nolan (for himself and Mr. Gallagher) submitted the following resolution; which was referred to the Committee on Ethics

RESOLUTION
Prohibiting Members of the House of Representatives from soliciting campaign funds on any day on which the House is in session.

 
1.Prohibiting Members from soliciting campaign funds when House is in sessionRule XXIII of the Rules of the House of Representatives, as amended by section 6 of House Resolution 724, One Hundred Fifteenth Congress, is amended— (1)by redesignating clause 19 as clause 20; and 
(2)by inserting after clause 18 the following new clause:  19. On any day on which the House is in session (other than a day on which the House convenes solely in a pro forma session), a Member, Delegate, or Resident Commissioner may not solicit any funds in connection with an election for Federal office or an election for State or local office. . 

